Black, J.,
Dissenting. — I dissent from the majority opinion in this cause, because I regard it opposed to a long line of decisions in this state, which have been collected by the industry of counsel, and will be found in their briefs. To my mind the ruling is extremely technical, and I entertain the belief it cannot and ought ■not to stand the test of time. No objection is made to ■the entire series of instructions given at the request of the plaintiff, except the first, and to that only because it fails to make mention of the defence of contributory negligence. 'On this instruction the majority opinion -says: “Why should they (the jurors) consider or de*189termine any other facts, otherwise submitted in other instructions ? They have the court ’ s declarations that this is the whole case which is thus put before ihem in one instruction.” Can it be said the whole case is put before the jurors in the one instruction? Turn now to the instructions, and of those given at the request of the plaintiff;, the second relates to such facts as will make Prather a vice-principal. The third in plain terms tells the jury, that if the plaintiff was aware of the defect in the scaffolding, and if the defect was such that a man of common prudence would not have gone upon the same, then he cannot recover; but if he did not know of the dangerous defect and the foreman did, ' and stated that the tie beam was not unsafe, and plaintiff relied upon that statement, then he was not guilty of contributory negligence, which would preclude a recovery. For the defendant, the court, in substance and legal effect, told the jury that it devolved upon the plaintiff to .prove that his injuries resulted solely from negligence of the defendant, and that he must further show by a preponderance of the evidence-that he did not know the scaffold was unsafe, 1 ‘ and unless he has established each of these facts by a preponderance of the evidence, the verdict must be for the defendant.” Again, if the accident happened in consequence of the combined negligence of Prather, in not strengthening the tie beam, and of plaintiff in stepping upon the same, “ then the jury must find for the defendant.” Many other instructions were also given, all to the effect that plaintiff could not recover, and the verdict should be for the defendant' if plaintiff was wanting in care.
Now, I repeat, how can it be said, the whole case was put before the jurors in the first instruction, when the third concedes in plain terms that certain other facts, if true as alleged, would defeat a recovery ? The plaintiff, according to the practice in this state, after the evidence was all in, and before the.facts were argued-be*190fore the jury, asked, had given, and read to the jury these instructions, by the third of which, he, in unequivocal language, concedes he cannot recover if guilty of contributory negligence. Is this admission, and are all of these instructions, given at the request of the defendant, to go for naught ? Must an admission, once so fully made, be repeated in every instruction, for fear it may escape the attention of the triers of fact ? Day after day judgments are affirmed over instructions which, if they stood alone, would be held to be erroneous ; yet, we take the whole series in their combination and say they fairly present the law. This is not a rule to be applied when the cause is to be affirmed and disregarded on all other occasions. It is .true the j ury must take the law from the court, but the court does not instruct them by way of giving abstract propositions. As was done in this case, they are told what their verdict must be on a given state of facts, and what it must be on other or additional facts. Instructions of this character are quite as well understood by the juror's as by court and counsel. No advocate, it is believed, would say of these instructions that plaintiff could recover regardless of the question of care oh his part. The court, openly, and the jurors in their minds, would have made haste to refute any such assertion. That no such claim was made in this case, until the cause reached this court, is clear enough.
I am unable to seethe conflict-in the opinions of this court, which is lamented in the majority opinion. Some confusion may arise by taking extracts here and there, detached from the subject matter, and entire features of the case under consideration, just as does in considering one instruction independently of the others. The rule is well enough stated in Thomas v. Babb, 45 Mo. 384; but it will be seen the instruction was not condemned because it failed to state all the issues, but because it did not recite facts sufficient to make a defence.
• Norton, ■ J., concurs.